23 So. 3d 174 (2009)
Aqeel Waleed BARUTI, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3765.
District Court of Appeal of Florida, First District.
October 27, 2009.
Rehearing Denied December 16, 2009.
Aqeel Waleed Baruti, pro se, Petitioner.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
HAWKES, C.J., WOLF and WETHERELL, JJ., concur.